            Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 OCTAVIO HERRERIAS,

            Plaintiff,
                                                             COMPLAINT
                          -against-

 LA VECCHIA LLC, ABRUZZO DOCG, INC., and                     ECF CASE
 LUCA DI PIETRO,

            Defendants.                                      JURY TRIAL DEMANDED


       Plaintiff Octavio Herrerias (“Herrerias,” or “Plaintiff”), by his attorneys Braverman Law

PC, complaining of Defendants La Vecchia LLC d/b/a “Tarallucci e Vino NoMad,” Abruzzo

Docg, Inc. d/b/a “Tarallucci e Vino Union Square,” and Luca Di Pietro (collectively referred to

as “Defendants”), alleges:

                                      NATURE OF THE ACTION

       1.        Herrerias worked for Defendants as a cook for more than two years. Throughout

his employment, Defendants failed to pay Herrerias overtime wages, spread-of-hours pay, and

other monies pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and

section 190 et seq. of the New York Labor Law (“NYLL”). Additionally, Defendants failed to

provide Plaintiff with a wage notice upon hiring and have failed to provide accurate weekly

wage statements.

       2.        Defendants systematically ignored the requirements of the FLSA and NYLL.

Plaintiff seeks injunctive and declaratory relief against Defendants’ unlawful actions,

compensation for overtime wages, spread-of-hours pay, liquidated damages, compensatory

damages, pre- and post-judgment interest, and attorneys’ fees and costs pursuant to the FLSA

and NYLL.

                                          JURISDICTION
              Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 2 of 11




         3.       This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. §

216(b), 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over Herrerias’s claims

under the NYLL pursuant to 28 U.S.C. § 1367.

                                                VENUE

         4.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 because the restaurants where Plaintiff Herrerias worked are located in the Southern

District of New York.

                                            THE PARTIES

Plaintiff Octavio Herrerias

         5.       Plaintiff Herrerias resides in Queens, New York.

         6.       Defendants employed Herrerias primarily as a food preparer, cutting vegetables,

prepping other food and cooking certain dishes, from approximately December 1, 2016 until

approximately January 8, 2019.

Defendants La Vecchia LLC and Abruzzo Docg, Inc.

         7.       Defendant La Vecchia LLC owns and operates a restaurant known as “Tarallucci

e Vino NoMad,” located within the NoMad Hotel at 44 East 28th Street, New York, New York

10010.

         8.       Upon information and belief, Tarallucci e Vino NoMad is open Monday through

Wednesday, 11 a.m. to 11 p.m., Thursday through Saturday, from 11 a.m. to 12 a.m., and is

closed on Sundays.

         9.       Upon information and belief Defendant La Vecchia LLC is a domestic limited

liability company organized and existing under the laws of the State of New York.

         10.      Upon information and belief Defendant La Vecchia LLC d/b/a maintains its

principal place of business at 44 East 28th Street, New York, New York 10010.

                                                   2
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 3 of 11




       11.     Defendant La Vecchia LLC is an “enterprise engaged in interstate commerce”

within the meaning of the FLSA.

       12.     Defendant La Vecchia LLC has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person. Within the three

years preceding the filing of this Complaint, Defendant La Vecchia LLC has had an annual gross

volume of sales in excess of $500,000.

       13.     Defendant Abruzzo Docg, Inc. owns and operates a restaurant known as

“Tarallucci e Vino Union Square,” located at 15 East 18th Street, New York, New York 10003.

       14.     Upon information and belief, Tarallucci e Vino Union Square is open Monday 8

a.m. to 11 p.m., Tuesday through Friday, 8 a.m. to 12 a.m., Saturday, 9 a.m. to 1 a.m., and

Sunday 9 a.m. to 5 p.m.

       15.     Upon information and belief Defendant Abruzzo Docg, Inc. is a domestic

corporation organized and existing under the laws of the State of New York.

       16.     Upon information and belief Defendant Abruzzo Docg, Inc. maintains its

principal place of business at 15 East 18th Street, New York, New York 10003.

       17.     Defendant Abruzzo Docg, Inc. is an “enterprise engaged in interstate commerce”

within the meaning of the FLSA.

       18.     Defendant Abruzzo Docg, Inc. has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person. Within the three

years preceding the filing of this Complaint, Abruzzo Docg, Inc. has had an annual gross volume

of sales in excess of $500,000.

Defendant Luca Di Pietro

                                                3
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 4 of 11




       19.     Defendant Luca Di Pietro (“Di Pietro”) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Di Pietro

is sued individually in his capacity as owner, officer and/or agent of the corporate Defendants.

Upon information and belief, Defendant Di Pietro possesses operational control over Defendants

La Vecchia LLC and Abruzzo Docg, Inc., possesses ownership interests in Defendants La

Vecchia LLC and Abruzzo Docg, Inc., and controls significant functions of Defendants La

Vecchia LLC and Abruzzo Docg, Inc.

       20.     Upon information and belief, for a period of time estimated to be at least 6 months

starting from December 1, 2016, Defendant Di Pietro hired and fired employees at Tarallucci e

Vino NoMad and Tarallucci e Vino Union Square, set their wage rates, set their schedules, and

directed their work duties.

       21.     During such period, Di Pietro was present at Tarallucci e Vino NoMad and

Tarallucci e Vino Union Square as a manager.

       22.     Di Pietro hired Herrerias, and for a period estimated to be at least 6 months,

decided Herrerias’ hours and rate of pay.

       23.     Di Pietro has exercised sufficient control over the operations of Tarallucci e Vino

NoMad and Tarallucci e Vino Union Square to be considered Plaintiff’s employer under the

FLSA and NYLL.

       24.     Upon information and belief, Defendants La Vecchia LLC d/b/a “Tarallucci e

Vino Nomad” and Abruzzo Docg, Inc. d/b/a “Tarallucci e Vino Union Square” have common

ownership.

       25.     Upon information and belief, Defendants La Vecchia LLC d/b/a “Tarallucci e

Vino Nomad” and Abruzzo Docg, Inc. d/b/a “Tarallucci e Vino Union Square” share employees,

including but not limited to Plaintiff Herrerias.

                                                    4
             Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 5 of 11




        26.      Tarallucci e Vino Nomad and Tarallucci e Vino Union Square advertise as related

enterprises on their website, https://taralluccievino.net (last accessed on May 3, 2019).

        27.      Defendants are associated and joint employers, act in the interest of each other

with respect to employees, pay employees by the same method, and share control over the

employees.

        28.      Each Defendant possessed substantial control over Plaintiff’s working conditions,

and over the policies and practices with respect to the employment and compensation of

Plaintiff.

        29.      Defendants jointly employed Plaintiff and are Plaintiff’s employers within the

meaning of 29 U.S.C. 201 et seq. and the NYLL.

                30.    In the alternative, Defendants constitute a single employer of Plaintiff.

                      PLAINTIFF’S EMPLOYMENT WITH DEFENDANTS

Plaintiff’s hours worked

        31.      From approximately the beginning of December 2016 through approximately

February 15, 2017, Herrerias worked at Tarallucci e Vino NoMad six days a week, from 11 a.m.

to 11 p.m., usually taking off Sundays, for a total of 72 hours per week.

        32.      During this period he was paid approximately $900 a week, by check.

        33.      Starting on approximately February 15, 2017, and lasting until approximately

June 15, 2017, Herrerias was assigned to work at both Tarallucci e Vino NoMad and Tarallucci e

Vino Union Square. His hours at Tarallucci e Vino NoMad were around 48-50 per week during

this period, and he would work approximately 8 hours a week at Tarallucci e Vino Union Square

where he was paid $15.00 per hour.

        34.      After working at Tarallucci e Vino Union Square for this period, Plaintiff

Herrerias went back to working exclusively at Tarallucci e Vino NoMad.

                                                   5
           Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 6 of 11




       35.     From on or around June 15, 2017 until approximately February 15, 2018,

Herrerias worked at Tarallucci e Vino NoMad 72 hours a week, making approximately $900.00

per week.

       36.     Starting in approximately February 15, 2018, until approximately June 15, 2018,

Herrerias worked 5 days a week at Tarallucci e Vino NoMad, taking off Sundays and Mondays,

from 11 a.m. to 11 p.m., for a total of 60 hours per week.

       37.     During this period, he was paid approximately $950.00 a week, by check.

       38.     From approximately June 15, to January 8, 2019, Plaintiff started working at 10

a.m. and would leave between 9 p.m. and 11 p.m. He was working 5 days a week, with his hours

totaling between 55 and 60 hours per week, and his pay was approximately $950.00 per week.

       39.     Throughout his employment, Herrerias has been a covered, non-exempt employee

within the meaning of the FLSA and NYLL.

       40.     Herrerias spent the majority of his time doing food preparation work in the

kitchen.

Defendants’ Failed to Pay Overtime Wages, and Failed to Provide Paystubs or Other
Required Notices.

       41.     At all times relevant to this Complaint, Defendants knew that Herrerias was

working more than forty hours in a workweek, but despite this fact did not pay him at the rate of

one-and-one-half times his regular hourly rate for all hours over forty in a workweek.

       42.     Herrerias was not paid an extra hour of wages at the full minimum wage rate on

days that their shifts span more than ten hours, as required by the NYLL.

       43.     Defendants have not furnished Herrerias with accurate wage statements with each

payment of wages as required by the NYLL.

       44.     Defendants have not furnished Herrerias with wage notices as required by the


                                                 6
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 7 of 11




NYLL.

                                        FIRST CLAIM
                         (Fair Labor Standards Act — Unpaid Overtime)

        45.    Herrerias repeats and realleges all forgoing paragraphs as if set forth herein.

        46.    Defendants were required to pay Herrerias one-and-one-half times his regular rate

of pay for all hours worked in excess of forty hours in a workweek pursuant to the overtime

wage provisions of 29 U.S.C. § 207, et seq.

        47.    Defendants failed to pay Herrerias the overtime wages to which he was entitled

under the FLSA.

        48.    Defendants willfully violated the FLSA by knowingly and intentionally failing to

pay Herrerias overtime wages.

        49.    Due to Defendants’ violations of the FLSA, Herrerias is entitled to recover his

unpaid overtime wages, liquidated damages, reasonable attorneys’ fees and costs of the action,

and pre- and post-judgment interest.

                                    SECOND CLAIM
                          (New York Labor Law — Unpaid Overtime)

        50.    Herrerias repeats and realleges all forgoing paragraphs as if set forth herein.

        51.    Under the NYLL and supporting New York State Department of Labor

Regulations, Defendants were required to pay Herrerias one-and-one-half times the regular rate

of pay for all hours that he worked in excess of forty in a workweek.

        52.    Defendants failed to pay Herrerias the overtime wages to which he was entitled

under the NYLL.

        53.    Defendants willfully violated the NYLL by knowingly and intentionally failing to

pay Herrerias overtime wages.

        54.    Due to Defendants’ willful violations of the NYLL, Herrerias is entitled to

                                                 7
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 8 of 11




recover his unpaid overtime wages, reasonable attorneys’ fees and costs of the action, liquidated

damages, and pre- and post-judgment interest.

                                     THIRD CLAIM
                         (New York Labor Law – Spread-of-Hours Pay)

       55.     Herrerias repeats and realleges all foregoing paragraphs as if set forth herein.

       56.     Defendants willfully failed to pay Plaintiff additional compensation of one hour’s

pay at the basic minimum hourly wage rate for each day during which Plaintiff’s shifts spread

over more than ten hours.

       57.     By Defendants’ failure to pay Plaintiff’s spread-of-hours pay, Defendants

willfully violated the Section 650 et seq., of the NYLL and violated the supporting NYDOL

regulations, including, but not limited to, 12 N.Y.C.R.R. § 146-1.6.

       58.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

an amount prescribed by statute, reasonable attorneys’ fees and costs of the action, pre- and post-

judgment interest, and liquidated damages.

                                    FOURTH CLAIM
                     (New York Labor Law — Wage Theft Prevention Act)

       59.     Herrerias repeats and realleges all forgoing paragraphs as if set forth herein.

       60.     The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

provide all employees with a written notice of wage rates at the time of hire and whenever there

is a change to an employee’s rate of pay. From its enactment on April 9, 2011, through 2014, the

Wage Theft Prevention Act also required employers to provide an annual written notice of wages

to be distributed on or before February 1 of each year of employment.

       61.     The NYLL and WTPA also require employers to provide employees with an

accurate wage statement each time they are paid.

       62.     Throughout Herrerias’s employment with Defendants, Defendants paid him

                                                 8
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 9 of 11




without providing a wage statement accurately listing: the overtime rate or rates of pay; the

number of regular hours worked, and the number of overtime hours worked; gross wages;

deductions; allowances, if any, claimed as part of the minimum wage; and net wages.

       63.     In violation of NYLL § 191, Defendants failed to furnish to Herrerias at the time

of hiring, whenever there was a change to his rates of pay, and on or before February 1 of each

year of employment through 2014, wage notices containing the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL § 191; the

name of the employer; any ”doing business as” names used by the employer; the physical

address of the employer’s main office or principal place of business, and a mailing address if

different; the telephone number of the employer, and anything otherwise required by law; in

violation of the NYLL § 195(1).

       64.     Defendants failed to furnish Herrerias with each payment of wages an accurate

statement listing: the dates of work covered by that payment of wages; name of employee; name

of employer; address and phone number of employer; rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; the regular hourly

rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and

the number of overtime hours worked; gross wages; deductions; allowances, if any, claimed as

part of the minimum wage; and net wages; in violation of the NYLL § 195(3).

       65.     Due to Defendants’ violation of NYLL § 195(1), Herrerias is entitled to recover

from Defendants liquidated damages of $50 per day that the violation occurred, up to a

maximum of $5,000, reasonable attorneys’ fees, and costs and disbursements of the action,

pursuant to the NYLL § 198(1-b).

                                                 9
         Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 10 of 11




       66.    Due to Defendants’ violation of NYLL § 195(3), Herrerias is entitled to recover

from Defendants liquidated damages of $250 per workweek that the violation occurred, up to a

maximum of $5,000, reasonable attorney’s fees, and costs and disbursements of the action,

pursuant to the NYLL § 198(1-b).

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

       a.     declaring that Defendants have violated the overtime wage provisions of the

              FLSA and the NYLL;

       b.     declaring that Defendants violated the spread-of-hours pay provision of the NYLL

              and NYDOL Regulations;

       c.     declaring that Defendants violated the notice provisions of the NYLL and WTPA;

       d.     declaring that Defendants’ violations of the FLSA and NYLL were willful;

       e.     enjoining future violations of the FLSA and NYLL by Defendants;

       f.     awarding Plaintiff damages for overtime wages and spread-of-hours pay;

       g.     awarding Plaintiff liquidated damages pursuant to the FLSA and the NYLL;

       h.     awarding Plaintiff liquidated damages as a result of Defendants’ failure to furnish

              wage statements and annual notices pursuant to the NYLL;

       i.     awarding Plaintiff pre- and post-judgment interest under the NYLL;

       j.     awarding Plaintiff’s reasonable attorneys’ fees and costs pursuant to the FLSA

              and the NYLL; and

       k.     awarding such other and further relief as the Court deems just and proper.




                                               10
       Case 1:19-cv-03977-GBD Document 2 Filed 05/03/19 Page 11 of 11




Dated: New York, New York
       May 3, 2019



                                           BRAVERMAN LAW PC


                                           By:         /s/
                                               Adam Braverman
                                           450 Seventh Avenue, Suite 1308
                                           New York, New York 10123
                                           Tel.: (212) 206-8166
                                           adam@bravermanlawfirm.com

                                           Attorneys for Plaintiff Octavio Herrerias




                                     11
